DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/10/21.  These drawings are approved.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 has been listed with the status identifier “Original.”  However, it is noted, claim 4 was previously Withdrawn pursuant to Applicant’s response filed 06/21/21, wherein the nonionic surfactant was elected.  For examination purposes, claim 4, will be considered as –Withdrawn-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anionic surfactant, does not reasonably provide enablement for all possible types of surfactants, as would be protected by the current language of claim 1 should such issue, as well as each of a cationic surfactant, a nonionic .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In the specification, [0032], Applicant notes wherein the surfactant may be any of the surfactants noted above, and, further, wherein the specific surfactant may be selected based upon the specific type and characteristics of an oil-bearing formation.  It is further noted wherein a sandstone formation has a negative charge and therefore, an anionic surfactant may be selected.  Examples of types of anionic surfactants are given.  
The Examiner notes, no other formations and/or charges associated therewith are disclosed.  
The specification continues with additional general disclosure pertaining to the method of enhanced oil recovery and/or inclusion of gas in the composition used therefore.
Examples are provided beginning at [0049].  The Examiner notes, the only surfactant used in the examples to illustrate the instant invention is STIM-IOR, disclosed as an anionic alpha-olefin sulfonate.  Such a surfactant is used in an amount of 2.33 and 4.67 gpt in the examples.
	As such, it is the position of the Office Applicant has only provided enablement for the use of an anionic surfactant in the instant foaming composition.	
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims

 The level of predictability in the art
Although in theory the allium sativum oil may be used with each type of surfactant, it is difficult to predict if the different charges associated with each surfactant type would offer the same affects as those seen with the anionic surfactant.
The amount of direction provided by the inventor 
Applicant does not actually describe a protocol for selecting and/or using any cationic/nonionic/zwitterionic/amphoteric with the allium sativum oil, and/or any particular amounts that may be used therewith and/or would be considered the concentration beyond which negative affects may be seen.
The existence of working examples 
Applicant merely mentions each type of cationic/nonionic/zwitterionic/amphoteric surfactant, without suggesting any suitable examples thereof, and offers no direction as to suitable amounts of allium sativum oil that may be used therewith.  As shown through the examples offered by Applicant with regard to the anionic surfactant, not all concentrations of 
Therefore, there exists a Scope of Enablement deficiency for the current claims.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a portion of the 20-75 volume% range for the allium sativum oil, with respect to the anionic surfactant, does not reasonably provide enablement for all possible volume amounts within the claimed range, as would be protected by the current language of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Examiner notes, Fig. 1A and 1B clearly illustrate that when 6.67 gpt allium sativum oil is used with 2.33 gpt of the anionic surfactant, the intended and/or desired effects of the invention are not seen.  Applicant additionally identifies such in [0052] stating “beyond a certain concentration, any additional allium sativum oil can affect the foam stability negatively.”  The Examiner notes, such an amount of allium sativum oil would provide for 74 volume % thereof in respect to the total volume of surfactant and allium sativum oil.  Instant claim 1 requires an amount of allium sativum oil ranging from 20-75 vol% in respect to the total volume of surfactant and allium sativum oil.  As such, the instant specification fails to enable the invention for the entirety of the instantly claimed range.  Furthermore, since Applicant has only provided examples with respect to one type of surfactant, i.e., anionic, and only one example thereof, i.e., STIM-IOR, it is unclear as to how one of ordinary skill in the art would make and/or use the 
As such, it is unclear as to what portions of the range are truly enabled aside from that which is provided for by the 1.67 and 3.33 gpt examples of Fig. 1A and 1B.
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims
The current claims encompass a range of an amount of allium sativum oil that Applicant has shown to not work with at least one example (see above).  Additionally, the lowest amount of allium sativum oil seen through example is 41.75%.  As such, the entirety of the range for volume percent that is claimed does not appear to be enabled by the specification as filed.
The Examiner further notes, no other examples of surfactants are suggested.  As such, it is not clear what portions of the range would even be enabled for such surfactants.   
The level of predictability in the art
Although in theory the allium sativum oil may be used, based on Applicant’s admission that beyond a certain amount, negative effects may be seen, without any suggestion as to such amounts, it is difficult to predict the full extent of the range of the amount of allium sativum oil that is capable of use for its intended purpose.  
The amount of direction provided by the inventor 
Applicant does not actually describe a protocol for selecting and/or using a particular amount of allium sativum oil outside of that which is given in the examples.  
The existence of working examples 

Therefore, there exists a Scope of Enablement deficiency for the current claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over de Lame et al. (US 2010/0140368 – cited previously).
With respect to independent claim 1, de Lame et al. discloses a foaming composition (abstract) comprising: a surfactant ([0035]); and allium sativum oil ([0019]-[0020], wherein garlic oil is disclosed – [0025] of the instant specification defines allium sativum as garlic), wherein the foaming composition comprises allium sativum oil in an amount in respect to the total volume of the surfactant and the allium sativum oil ([0029], [0035]; see explanation below).  
With regard to the essential oil for use in the composition of de Lame et al., since de Lame et al. discloses the inclusion of, at minimum, a surfactant and an essential oil (abstract), wherein garlic oil, i.e., allium sativum oil, is one exemplary essential oil for use ([0020]), a prima facie case of obviousness exists over the claimed combination.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s allium sativum 
With regard to the amount of allium sativum oil as in the range of 20-75 volume% in respect to the total volume of the surfactant and the allium sativum oil, de Lame et al. discloses an amount of the essential oil as between 0.01% to about 10% by weight of the total composition ([0029]), as well as 0.1% to about 20% by weight of the non-ionic surfactant by weight of the composition ([0035]).  Although silent to the volume percent of allium sativum oil in respect to the total volume of the surfactant and the allium sativum oil, the Examiner notes, allium sativum oil has a similar density to that of de Lame et al.’s nonionic surfactant TOMADOL 25-12 ([0035]).  Since the reference suggests overlapping weight percent ranges for each in the overall composition, it would have been obvious to one having ordinary skill in the art to try a volume percent of allium sativum oil with surfactant in the range instantly claimed in respect to the total volume of the surfactant and the allium sativum oil since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
With further regard to the instantly claimed volume percent of surfactant, de Lame et al. discloses wherein the composition comprises 0.1 to about 20% of surfactant by weight of the total composition ([0035]).  Although silent to the volume percent thereof, it would have been obvious to one having ordinary skill in the art to try an amount within the range as claimed since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed volume range as
critical; the Examiner notes, the specification notes beyond a certain concentration, additional allium sativum oil can affect foam stability negatively, but such a concentration is still claimed within instant claim 1.  As such, it is the position of the Office one of ordinary skill would recognize a volume percent of allium sativum oil with respect to the total volume of allium sativum oil and surfactant within the claimed range as it appears no criticality is associated therewith.  
With regard to the portion of the preamble reciting “for enhanced oil recovery,” the Examiner notes, when reading the preamble in the context of the entire claim, the recitation “for enhanced oil recovery” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  It is additionally noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Should Applicant desire the instant foaming composition indeed be used for enhanced oil recovery, Applicant may consider filing of a divisional application with corresponding method claims entailing the specific method of use of such a composition for such a purpose. 

With regard to depending claim 5, de Lame et al. discloses wherein the composition comprises 0.01 to about 10% of allium sativum oil by weight of the total composition ([0029]).  Although silent to the volume percent thereof, it would have been obvious to one having ordinary skill in the art to try an amount within the range as claimed since it has been shown "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 6, de Lame et al. discloses wherein the composition comprises 0.01 to about 10% of allium sativum oil by weight of the total composition ([0029]) and 0.1 to about 20% of surfactant by weight of the total composition ([0035]).  Although silent to the combined percent thereof by volume of the composition, it is the position of the Office such an amount would have been obvious to one having ordinary skill in the art since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed combined volume range as critical and it is unclear if the use of such in a foaming composition in such an amount achieves unexpected results.
. 
Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive. 
With respect to the 35 USC 112(a) rejections of claims 1-3 and 5-7, for lack of written description, the Examiner notes the rejection as for scope of enablement.  Applicant asserts that based on the description, one skilled in the art could reasonably expect to select a surfactant and allium sativum oil based upon the specific properties of the target formation and cites MPEP 2164.01, further noting one skilled in the art would readily understand how to mix a surfactant with allium sativum oil and how to make and used the claimed foaming composition for enhanced oil recovery.  Applicant asserts a person skilled in the art would understand the difference between a nonionic and anionic surfactant and its affect relative to the type of formation in view of the specification and since surfactants may be selected based upon the specific type and characteristics of the oil-bearing formation without undue experimentation, it is not necessary for Applicant to specify numerous specific combinations, volume percentages or other information.  
The Examiner respectfully disagrees.  Although one of ordinary skill in the art may recognize a particular type of surfactant is more suitable for a particular type of formation, the specification does not provide examples of suitable cationic, nonionic, zwitterionic and/or amphoteric surfactants that are suitable for use with allium sativum oil.  Although in theory any and all possible known cationic, nonionic, zwitterionic and/or amphoteric surfactants may be mixed with allium sativum oil, it is unclear as to whether all of such combinations would provide 
Applicant further asserts that the volume percent of surfactant has been added to independent claim 1 and reasonably defines the volume amounts enabled by the specification.  
The Examiner, however, respectfully disagrees and notes to the examples provided in the specification as filed.  As can be seen in Table 1, sample 4, which falls within the scope of independent claim 1 actually has a negative effect on the surfactant and does not provide for a sufficient foam/half-life thereof; the same can be seen for sample 8.  Both of these examples fall within the scope of independent claim 1 and both of these examples do not provide for a foaming composition as claimed.  As such, it is the position of the Office that the entirety of the breadth of instant independent claim 1 is not enabled by the specification as filed.  
Applicant’s arguments with respect to the prior art rejections as previously set forth have been fully considered, but they are not persuasive.  
Applicant notes de Lame relates to insecticide compositions that are foaming liquid compositions.  The Examiner notes, with reference to instant independent claim 1, Applicant’s claim is directed to a foaming composition as well.  With regard to the additional phrasing of the preamble as for enhanced oil recovery, when reading the preamble in the context of the entire claim, this recitation is not limiting because the body of the claim describes a complete invention Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant further notes the inclusion of the essential oil appears to relate to its efficacy as an insecticide and not to the stability of the foam.  Applicant asserts de Lame does not teach the addition of any essential oil to improve the stability of the resulting foam.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the improvement of stability to the resulting foam by the allium sativum oil) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further notes the “laundry list of potential essential oils” disclosed in de Lame is extensive, wherein essential oils are suggested by de Lame along with allium sativum oil that are shown in the present application as comparative examples that do not exhibit “the presently claimed improved results.”  The Examiner notes, such “improved results” are not presently claimed.  Additionally, it is noted, the allium sativum oil of Applicant’s is also shown in comparative examples to not exhibit improved results, for examples, samples 4 and 8.  With regard to the use of allium sativum oil in de Lame, it is the position of the Office that since Rae et al. discloses the inclusion of a surfactant and an essential oil, which may be allium sativum oil, a prima facie case of obviousness exists over the instantly claimed combination.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific 
The Examiner acknowledges Applicant’s remarks pertaining to the results provided by de Lame, wherein neither foam stability nor half-life are assessed, as well as wherein only killing efficacy is.  However, the Examiner maintains, the instant claims neither require a foam stability or half-life, nor do they require a use of the composition as the claim itself is drawn to a composition.  Should Applicant wish to impart additional features associated with enhanced oil recovery to the claims, pursuit of the method claims within a divisional application is advised.
With regard to Applicant’s arguments pertaining to de Lame as non-ananlagous art, it is the position of the Office both de Lame and the instant application pertain to the same field of endeavor, i.e., foaming compositions, regardless of the problem addressed and are pertinent in that both compositions are foams.
Applicant notes both the instant claims and de Lame use an essential oil, but asserts the end product and desired resulting properties are entirely distinct.  The Examiner notes, both the instant claims and de Lame achieve an end product of a foam; with regard to the resulting properties thereof, such are not instantly claimed and required.  
Applicant further asserts de Lame teaches additional surfactants as used to boost foaming or aid in the formation of stable and substantive foam, thus teaching away from the use of allium sativum oil to improve the stability of the foam.  The Examiner notes, as presently written, the claims do not require the use of allium sativum oil to improve stability of a foam; additionally .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0118515 discloses a composition comprising carbon dioxide, a surfactant in an amount of 0.05-1 wt% and essential oils, including garlic.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
11/15/21